Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161679 & (70)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  TRACY LYNN SULLIVAN,                                                                                 Elizabeth M. Welch,
           Plaintiff,                                                                                                Justices

  v                                                                SC: 161679
                                                                   COA: 348606
                                                                   Wayne CC: 18-104696-DM
  BRIAN ROBERT SULLIVAN,
           Defendant-Appellee,
  and
  TRISH OLEKSA HAAS,
            Petitioner-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike and for sanctions is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2021
         b0317
                                                                              Clerk